Case 1:17-cv-20189-FAM Document 13 Entered on FLSD Docket 02/11/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                Civil Case Number: 1:17-cv-20189-FAM

                                                   :
  Constantine Iatrellis,                           :
                                                   :
                           Plaintiff,              :
  vs.                                              :
                                                   :
  Citibank NA; and DOES 1-10, inclusive,           :
                                                   :
                           Defendants.             :
                                                   :
                                                   :

             NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                     DISMISSAL OF ACTION WITH PREJUDICE
                            PURSUANT TO RULE 41(a)

         Constantine Iatrellis (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the complaint
  and voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

  Dated: February 11, 2019

                                                       Respectfully submitted,

                                                         /s/ Tamra Givens

                                                         Tamra Givens, Esq.
                                                         Florida Bar No. 657638
                                                         Lemberg Law, LLC
                                                         43 Danbury Road
                                                         Wilton, CT 06897
                                                         Telephone: (203) 653-2250
                                                         Facsimile: (203) 653-3424
                                                         tgivens@lemberglaw.com
Case 1:17-cv-20189-FAM Document 13 Entered on FLSD Docket 02/11/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE
         I hereby certify that on February 11, 2019, a true and correct copy of the foregoing
  Notice of Withdrawal was served electronically by the U.S. District Court Southern District of
  Florida Electronic Document Filing System (ECF) and that the document is available on the ECF
  system.

                                             By_/s/ Tamra Givens_________

                                                  Tamra Givens
